      Case: 4:20-cv-00062-RLW Doc. #: 1 Filed: 01/13/20 Page: 1 of 4 PageID #: 1



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

 BROOKE SEGREST                                   )
                                                  )
                     Plaintiff,                   )
                                                  )
 v.                                               )   Civil Case No.: __________
                                                  )
 NATIONAL AVIATION SERVICES, LLC                  )
                                                  )
                     Defendant.                   )
                                                  )   JURY TRIAL DEMANDED



                                    NOTICE OF REMOVAL


         Pursuant to 28 U.S.C. §§ 1331, 1441(a) and 1446, Defendant National Aviation Services,

LLC (“Defendant”) hereby files this notice to remove an action pending against it in the Circuit

Court of the 21st Judicial Circuit of Missouri, St. Louis County to the United States District Court

for the Eastern District of Missouri. In support of this removal, Defendant states as follows:

                                           Background

         1.     On December 11, 2019, Plaintiff Brooke Segrest (“Plaintiff”) filed an action in the

Circuit Court of the 21st Judicial Circuit of Missouri, St. Louis County, captioned Brooke Segrest

v. National Aviation Services, LLC, Case No.: 19SL-CC05674 (the “State Court Action”).

         2.     In her Petition in the State Court Action, Plaintiff alleges that Defendant violated

the Fair Labor Standards Act of 1938, 29 U.S.C. § 201 et seq. (“FLSA”).

         3.     On December 11, 2019, Plaintiff sent a certified letter enclosing a copy of the

Petition, without including the Summons, to Defendant (“Letter”). Other than the December 11,

2019 Letter sent to Defendant, no proceedings have taken place in this matter.



                                                 1
FP 36937036.2
    Case: 4:20-cv-00062-RLW Doc. #: 1 Filed: 01/13/20 Page: 2 of 4 PageID #: 2



        4.      Defendant is filing this Notice of Removal within thirty (30) days after its receipt

of the Letter. Pursuant to 28 U.S.C. § 1446(b), Defendant’s time to remove and to answer has not

yet expired.

        Removal To This Court Is Proper As The Case Presents A Federal Question

        5.      In her State Court Action, Plaintiff asserts claims for violations of the FLSA. See

Petition, Count II and Count III. (Exhibit A).

        6.      This Court has original federal question jurisdiction under 28 U.S.C. § 1331 over

Plaintiff’s claims, in that this action involves claims arising under the laws of the United States.

See Breuer v. Jim’s Concrete of Brevard, Inc., 538 U.S. 691 (2003) (FLSA claim filed in state

court properly removed to federal court.)

        7.      To the extent that Plaintiff’s Petition also asserts claims under State law, those

claims are so related to the claims in this action within this Court’s original jurisdiction that they

form part of the same case or controversy under Article III of the Constitution, and this Court,

therefore, has supplemental jurisdiction of those claims pursuant to 28 U.S.C. § 1367(a).

        8.      Based on Plaintiff’s Petition, Plaintiff’s State Court Action is properly removed to

this Court pursuant to 28 U.S.C. §§ 1331, 1441(a), and 1446.

        9.      Removal is proper to the United States District Court for the Eastern District of

Missouri because Plaintiff originally filed the State Court Action alleging federal statutory claims

in the Circuit Court of the 21st Judicial Circuit of Missouri, St. Louis County. The United States

District Court for the Eastern District of Missouri is the federal judicial district embracing the

Circuit Court of the 21st Judicial Circuit of Missouri, St. Louis County, in which the State Court

Action was originally filed.




                                                  2
FP 36937036.2
    Case: 4:20-cv-00062-RLW Doc. #: 1 Filed: 01/13/20 Page: 3 of 4 PageID #: 3



                           Procedural Requirements Have Been Met

        10.     Pursuant to 28 U.S.C. § 1446(a), true and correct copies of all process, pleadings,

and orders served upon Defendant in the State Court Action are collectively attached to this Notice.

(Exhibit A). Attached to this Notice as Exhibit B is a copy of the docket sheet from the State

Court Action.

        11.     Pursuant to 28 U.S.C. § 1446(d), Defendant has filed this Notice with this Court, is

serving a copy of this Notice upon counsel for Plaintiff, and is filing a copy of this Notice with the

21st Judicial Circuit of Missouri, St. Louis County.

        WHEREFORE, Defendant hereby notifies this Court, Plaintiff, and the Circuit Court of

the 21st Judicial Circuit of Missouri, St. Louis County, that the above-captioned matter, now

pending against it in the Circuit Court of the 21st Judicial Circuit of Missouri, St. Louis County,

has been removed to this Court.

                                               Respectfully submitted,

                                               /s/ Lauren M. Sobaski
                                               J. Randall Coffey, MO Bar # 35070
                                               Lauren M. Sobaski, MO Bar # 68798
                                               FISHER & PHILLIPS LLP
                                               4900 Main Street, Suite 650
                                               Kansas City, MO 64112
                                               Phone: 816.842.8770
                                               Facsimile: 816.842.8767
                                               Email: rcoffey@fisherphillips.com
                                               Email: lsobaski@fisherphillips.com




                                                  3
FP 36937036.2
    Case: 4:20-cv-00062-RLW Doc. #: 1 Filed: 01/13/20 Page: 4 of 4 PageID #: 4



                              CERTIFICATE OF SERVICE

       I certify that on this 13th day of January 2020, a true and correct copy of the foregoing
NOTICE OF REMOVAL was filed using the Court’s CM/ECF system and was served via U.S.
Mail, postage prepaid, to the following:

        Jeffrey D. Hackney, jhackney@jkm.com
        HKM Employment Attorneys, LLC
        13321 N. Outer 40 Drive, Suite 500
        Town & County, MO 63017
        Phone: 314.448.4282

        Attorney for Plaintiff, Brooke Segrest

                                             /s/ Lauren M. Sobaski
                                             Lauren M. Sobaski
                                             Attorney for Defendant National Aviation Services




                                                 4
FP 36937036.2
